Citation Nr: 1329340	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  05-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to service-connected diabetes mellitus, 
type II (DM).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.

During the course of the appeal, the Veteran has requested a 
Travel Board hearing before a Veterans Law Judge at the RO 
on three separate occasions.  Three corresponding hearings 
were scheduled in July 2007, July 2009, and May 2011.  In 
each instance, the Veteran contacted VA prior to the hearing 
to notify them that he could not attend; consequently each 
hearing request has been deemed withdrawn.  

In August 2012 and April 2013, the Board remanded the case 
for further development.  As discussed further herein, the 
Board finds that the agency of original jurisdiction (AOJ) 
substantially complied with the remand orders and no further 
action is necessary in this regard.  See D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

A back disability is not shown to be causally or 
etiologically related to any disease, injury, or incident of 
service origin, including service-connected diabetes 
mellitus type II.


CONCLUSION OF LAW

The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA must provide claimants with notice and assistance in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a 
service connection claim, including Veteran status, 
existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on the claim for VA benefits.  
38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board finds that VA has satisfied its duty to notify.  
Specifically, an October 2003 letter, sent prior to the 
decision on appeal, advised the Veteran of the evidence and 
information necessary to substantiate his service connection 
claim as well as his and VA's respective responsibilities in 
obtaining the evidence and information.  A June 2010 letter 
advised him of the same with respect to secondary service 
connection.  A March 2006 letter advised him of information 
necessary to establish a disability rating and an effective 
date.  

While the March 2006 and June 2010 letters were issued after 
the initial April 2004 rating decision, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The United States Court of 
Appeals for Veterans Claims clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  In the instant case, after the March 2006 
and June 2010 letters were issued, the Veteran's claim was 
readjudicated in the October 2008, April 2009, February 
2011, and July 2013 supplemental statements of the case.  
Therefore, any defect with respect to the timing of the 
notice has been cured.

Relevant to the duty to assist, the Veteran's private 
treatment records, VA treatment records, service treatment 
records (STRs), service personnel records, lay statements, 
and VA examination reports have been obtained and 
considered.  Pursuant to the Board remands, the Veteran was 
asked in a September 2012 letter to identify any additional 
providers who treated his back, and current VA treatment 
records have been associated with the claims file.  Veteran 
has not identified any additional relevant outstanding 
records that have not been requested or obtained.  

In August 2012 the Board remanded the case for a VA 
examination, inter alia.  Such examination was conducted in 
October 2012, including an interview, clinical evaluation, 
and review of the record.  The opinion proffered considered 
all of the pertinent evidence of record, to include the 
statements of the Veteran, and provided a rationale.  Thus 
it is adequate for evaluation purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 
21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008).  However, the opinion did not 
address whether the Veteran's service-connected DM 
aggravated his back disability.  Accordingly, in April 2013 
the Board remanded the claim for an addendum medical opinion 
to address this question.  The 2012 VA examiner provided 
such an addendum in July 2013.  As such, the Board finds 
that the AOJ has substantially complied with the previous 
remand directives such that no further action is necessary 
in this regard.  D'Aries, supra. 

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.




II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without 
evidence of a current disability, in-service incurrence or 
aggravation of a disease or injury; and a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).   

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be established for disability 
that is proximately due to or aggravated by an already 
service-connected disorder.  38 C.F.R. § 3.310.  

When there is an approximate balance of evidence for and 
against the issue, all reasonable doubt will be resolved in 
the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his back disability is due to 
service.  In his substantive appeal, he attributes his back 
disability to carrying a heavy backpack in Vietnam.  
Alternately, he claims that his service-connected DM caused 
and/or aggravated his back disability.  Thus, he contends 
that service connection is warranted.

VA and private treatment records show current back diagnoses 
of chronic low back pain; diffuse hypertrophic spondylosis 
and mild to moderate degenerative disc at L4/5 and L5/S1; 
progressive osteoarthritis; and degenerative joint disease 
(DJD).  The Veteran has a current back disability.

The only in-service evidence of back symptoms is an undated 
STR made after two years of military service (roughly 1971).  
It is a report of medical history completed by the Veteran 
wherein he answered "Yes" to the question "have you ever or 
have you now" recurrent back pain.  The induction and 
separation examination reports both show normal spine and no 
diagnoses, history, or treatment of back problems.  There is 
no evidence of diagnosis, treatment, or objective finding of 
back disability in service.

Arthritis is an enumerated disease under 38 C.F.R. 
§ 3.309(a).  Where a Veteran served for at least 90 days 
during a period of war or after December 31, 1946, as this 
Veteran did, and the disease manifests to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Here there is no evidence that any arthritis manifested at 
all within one year of January 1972, the date of termination 
of the Veteran's service.  There is no evidence of an in-
service diagnosis of arthritis.  The earliest post-service 
evidence of back pain occurred in May 1985, when the Veteran 
reported low back pain beginning one year prior (1984).  The 
first diagnosis of arthritis was based on a March 2003 x-
ray, which showed diffuse hypertrophic spondylosis and mild 
to moderate degenerative disc at L4/5 and L5/S1.  In April 
2003 the Veteran reported a history of low back pain since 
1985.  He has been treated off and on, privately and through 
the VA, for low back pain since this time.  His first 
definitive diagnosis of chronic low back pain was in an 
April 2005 VA treatment record.  In March 2007 he was 
diagnosed with progressive osteoarthritis and back pain due 
to degenerative joint disease (DJD).  An October 2009 x-ray 
showed moderate degenerative changes of the spine.  Thus the 
first diagnosis of arthritis occurred more than 30 years 
after discharge from service.  Moreover, even the Veteran's 
lay reports of recurring pain place the onset in 1984 or 
1985, more than 10 years after discharge.  Thus, neither the 
Veteran nor the medical evidence indicates that the 
arthritis existed within one year of January 1972.  
Therefore, his service connection claim for a back 
disability must fail on the basis of the presumptive 
regulations.  

Notwithstanding the foregoing presumption provisions, the 
Federal Circuit has determined that a Veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994).  

Direct service connection may be shown by evidence of the 
existence of a chronic disease in service and present 
manifestations of the same chronic disease.  38 C.F.R. 
§ 3.303(b).  In this case, arthritis is an enumerated 
chronic disease under 38 C.F.R. §3.309.  See Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the 
evidence shows a present manifestation of arthritis, there 
is no evidence of the chronic disease of arthritis in 
service.  At most, there is the 1971 complaint of recurrent 
low back pain, and it is unclear whether this refers to a 
past or present symptom.  The Veteran's separation 
examination report shows normal spine findings.  Moreover, 
at no point does the Veteran assert that his back pain has 
been continuous since service; rather, both he and the 
treatment records provide an onset date of 1984 or 1985.  
Without evidence of the existence of arthritis in service or 
evidence of continuity of symptomatology since service, the 
Veteran's service connection claim for a back disability 
cannot be granted under 38 C.F.R. § 3.303(b).  

Direct service connection may also be shown by evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 C.F.R. §§ 3.303, 3.304.  
The 2012 VA examiner opined that the Veteran's lumbar 
spondylosis with DDD was less likely than not incurred in or 
caused by an in-service event, illness, or injury.  He 
reasoned that there is no documentation of any back 
disability occurring or manifesting in service, and that the 
single complaint of recurrent back pain in 1971 was followed 
by silence until May 1985.  In May 1985, the Veteran 
reported a history of low back pain for only one year, and 
his spine examination at that time was normal.  The current 
back disability was not diagnosed until the 2003 x-ray.  The 
Board finds this opinion probative, as the VA examiner 
provided a fully articulated opinion with supporting 
rationale.

The Veteran also asserts that his back disability is 
proximately due to or aggravated by his service connected 
DM.  38 C.F.R. § 3.310.  In March 2007 his private primary 
care physician, Dr. Lizama, stated in a letter, "I do 
believe his Diabetes Mellitus may be contributing to 
accelerated premature illness of arthritis. . . . However, 
the causes may be multi-disease processes and multiple 
factors."  This opinion is not accompanied by a rationale, 
and therefore is not probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is 
the factually accurate, fully articulated, sound reasoning 
for the conclusion that contributes to the probative value 
of a medical opinion).

The VA examiner opined that it was less likely than not that 
the Veteran's back disability was caused or aggravated by 
his service-connected DM.  With respect to causation, he 
explained that his review of medical literature showed that 
spondylosis/DDD has no noted etiological relationship to DM.  
He discussed Dr. Lizama's letter and pointed out that Dr. 
Lizama acknowledged that the causes of the Veteran's current 
disability may involve multiple disease processes and 
factors.  The VA examiner explained that the Veteran has 
additional factors increasing his risk for spondylosis, 
including smoking history, alcohol use, and osteopenia.  
With respect to aggravation, the VA examiner noted that the 
Veteran's DM was diagnosed in 2003, long after the onset of 
his low back complaints.  Further, an October 2012 MRI noted 
that lumbosacral findings had only mildly progressed since a 
December 2005 MRI.  The VA examiner felt that the 
radiological measurements of the Veteran's back condition 
could be attributed to natural progression.  In addition, he 
stated that if DM was a significant contributor to the back 
progression, he would have expected to see greater changes 
than those demonstrated by the evidence of record, because 
the medical evidence shows that the Veteran's DM has not 
been under adequate control.  The VA examiner reviewed the 
claims file, including lay statements, examined the Veteran, 
and provided an adequate rationale for his opinion.  The 
Board therefore finds this medical opinion is adequate and 
probative.

Although the Veteran is competent to provide testimony 
relating to symptoms or facts of events that are within the 
realm of his personal knowledge, he is not competent to 
establish that which would require specialized knowledge or 
training.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay 
evidence may be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  However, the Board can only give lay evidence the 
weight to which it is entitled.  A mere conclusory 
generalized lay statement that a service event or illness 
caused the claimant's current condition is insufficient.  
Waters v. Shinseki, 601 F.3d 1274 (2010).

The Board finds that the question regarding the potential 
relationship between the Veteran's back disability and his 
service and/or DM to be complex in nature.  Although lay 
persons are competent to provide opinions on some medical 
issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 
(2011), the claimant is not competent to provide evidence as 
to more complex medical questions.  Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  DJD, DDD, osteoarthritis, and 
spondylosis fall outside the realm of common knowledge of a 
lay person and are diagnosed by medical tests.  There is no 
evidence that the Veteran has the requisite medical 
knowledge to administer such tests or interpret the results.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. 
Cir. 2007).  Furthermore, he does not appear to possess the 
medical knowledge to attribute a back disability to any 
specific instance of his military service, including his 
service-connected DM.  Therefore, while the Veteran is 
competent to describe his back symptoms, he has offered only 
conclusory statements and is not competent to opine on the 
complex medical question of etiology.  

As there is no probative evidence of record suggesting a 
connection between service and the Veteran's back 
disability, or between his back disability and service-
connected DM, the Board finds no basis to grant service 
connection.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a back disability.  Therefore, his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for a back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


